STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     August 7, 2018
               Plaintiff-Appellee,

v                                                                    No. 337686
                                                                     Tuscola Circuit Court
JOHN DAVID VANDERPOOL,                                               LC No. 13-012652-FH;
                                                                              16-013674-FH
               Defendant-Appellant.


Before: CAMERON, P.J., and JANSEN and O’CONNELL, JJ.

JANSEN, J. (concurring in part and dissenting in part).

       Although I agree with the majority that the trial court had the authority under MCL
771.2(5) to extend defendant’s probationary period, I write separately because I believe due
process required defendant have notice and an opportunity to be heard before his probationary
period was extended.

        MCL 771.2(5) permits a trial court to amend, modify, or extend a defendant’s probation
period. Accordingly, in this case, the trial court had the authority to extend defendant’s
probation period so long as it did not exceed the five-year statutory maximum period allowed for
defendant’s felony conviction under MCL 771.2(1). I therefore concur with the majority’s
opinion in that regard. However, simply because MCL 771.2(5) vests the trial court with the
authority to extend his probation period does not mean that defendant is no longer entitled to due
process. Because the majority opinion fails to address defendant’s due process rights, I dissent.

        Due process for a criminal defendant generally requires reasonable notice of the charges
against him or her, and an opportunity to have those charges proved beyond a reasonable doubt
by the prosecution. People v Eason, 435 Mich. 228, 223; 458 NW2d 17 (1990). I believe these
principles extend to a post-conviction proceeding in which the prosecution files a petition in the
trial court seeking to amend, modify, or extend a probation period, particularly if that probation
period has technically already expired, as is the case here.1 Despite the trial court’s authority to


1
  The majority takes the position that the record indicates defendant knew he was still on
probation. The majority bases its position on the fact that defendant was aware that he had not
yet paid all court ordered costs and fees, that after his probation had been extended, but before


                                                -1-
extend a defendant’s probation period under MCL 771.2(5), there must be some reason for doing
so: there must be some allegation against defendant that warrants an amendment, modification,
or extension. Therefore, a defendant should be entitled to notice of those allegations, and an
opportunity to have those allegations proven, or at a minimum substantiated.

       I find defendant’s reliance on Gagnon v Scarpelli, 411 U.S. 778; 93 S. Ct. 1756; 36 L. Ed. 2d
656 (1973) to be compelling. As the United States Supreme Court articulated in Scarpelli:

       Both the probationer or parolee and the State have interest in the accurate finding
       of fact and the informed use of discretion – the probationer or parolee to insure
       that his liberty is not unjustifiably taken away and the State to make certain that it
       is neither unnecessarily interrupting a successful effort at rehabilitation nor
       imprudently prejudicing the safety of the community. [Scarpelli, 411 U.S. at 785.]

By extending defendant’s probation period, the trial court extended the constraint on his liberty.
In my view, due process requires that defendant be made aware of the extension of that
constraint, before the extension occurs, and that the extension is justified.

        In Scarpelli, the United States Supreme Court reiterated that in Morrissey v Brewer, 408
U.S. 471; 92 S. Ct. 2593; 33 L. Ed. 2d 484 (1972), it had announced that a defendant is entitled to a
preliminary hearing and a final hearing before the trial court can revoke probation or parole. Id.
at 786. In particular, the Supreme Court determined that:

       At the preliminary hearing, a probationer or parolee is entitled to notice of the
       alleged violations of probation or parole, an opportunity to appear and to present
       evidence in his own behalf, a conditional right to confront adverse witnesses, an
       independent decision maker, and a written report of the hearing. The final
       hearing is a less summary one because the decision under consideration is the
       ultimate decision to revoke rather than a mere determination of probable cause,
       but the “minimum requirements of due process” include very similar elements:

               (a) written notice of the claimed violations of (probation or) parole; (b)
               disclosure to (the probationer) or parolee of evidence against him; (c)
               opportunity to be heard in person and to present witnesses and
               documentary evidence; (d) the right to confront and cross-examine
               adverse witnesses (unless the hearing officer specifically finds good cause
               for not allowing confrontation); (e) a “neutral and detached” hearing body
               such as a traditional parole board, members of which need not be judicial


the December 2015 search, defendant’s probation agent had petitioned the trial court for a bench
warrant because defendant had tested positive for opiates, and that a subsequent bench warrant
issued on December 3, 2015 revealed that defendant had been arrested on November 18, 2015
after he stopped reporting to his probation agent on a weekly basis. Regardless, these facts do
not sway my position that due process required defendant have notice and a hearing prior to the
trial court’s entry of an order extending his probation.


                                                -2-
              officers of lawyers; and (f) a written statement by the factfinders as to the
              evidence relied on and reasons for revoking (probation or) parole.
              [Scarpelli, 411 U.S. at 786, citing and quoting Morrissey, 408 U.S. at 487-
              489.]

I find no reason why these principles should not also apply to the amendment, modification, or
extension of probation or parole under MCL 771.2(5).

       Based on the foregoing, I would reverse, vacate the trial court’s order extending and
subsequently revoking defendant’s probation, and remand for proceedings on the petition to
extend defendant’s probation period that are consistent with defendant’s right to due process.


                                                            /s/ Kathleen Jansen




                                               -3-